Citation Nr: 0921302	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO. 04-41 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability in excess of 20 percent for 
service-connected residuals, left wrist fracture, minor.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran had active military service from February 1977 to 
February 1980. The Veteran was discharged under honorable 
conditions for this period of service. The Veteran had a 
second period of active military service from February 1980 
to September 1982. The Veteran was discharged under 
dishonorable conditions for this period of service, which is 
a bar for receiving VA disability compensation. The issues in 
this appeal, however, stem from the Veteran's first period of 
active military service.

The record does not reflect that the Veteran filed a timely 
substantive appeal for the issue of entitlement to an 
increased rating for a left wrist disability. However, the 
Board waives filing of a substantive appeal in the instant 
case and notes that lack of a timely substantive appeal does 
not preclude the Board from having jurisdiction over this 
issue. Rowell v. Principi, 4 Vet. App. 9, 15 (1993) (holding 
that lack of timely filed substantive appeal does not deprive 
Board of jurisdiction over appeal initiated by a timely 
notice of disagreement); Beryle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that, where Board proceeded to review claims 
on appeal where no substantive appeal was filed, Board 
implicitly waived the filing requirement of the substantive 
appeal as to those claims).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left wrist disability is 
productive of limitation of motion and pain on motion, with 
no evidence of unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent, but no higher, for residuals of a left wrist 
fracture, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71, 4.71(a), 
Diagnostic Codes 5214, 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part, effective May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In a February 2004 letter, the RO provided timely notice to 
the Veteran regarding what information and evidence is needed 
to substantiate increased rating claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The notice did not include an explanation of the evidence and 
information necessary to establish an effective date in the 
event that entitlement to an increased rating was granted; 
however, the RO will have an opportunity to provide 
appropriate notice when it effectuates the grant authorized 
by this decision. The Board finds, therefore, that the 
Veteran was not prejudiced by this VCAA error. 

The notice did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake; 
however, the Board finds that this error did not affect the 
essential fairness of the adjudication because a reasonable 
person could be expected to understand from the January 2007 
statement of the case what was needed to substantiate his 
claim in spite of the notice error because the January 2007 
statement of the case clearly described the rating criteria 
for rating the Veteran's left wrist disability. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claim.
The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected disability involves his left, 
or minor hand.  38 C.F.R. § 4.69.  The disorder has been 
rated under the provisions of Diagnostic Code 5214. This 
Diagnostic Code provides a 20 percent rating for the minor 
hand for ankylosis of the wrist favorable in 20 to 30 degrees 
dorsiflexion. A 30 percent disability rating for the minor 
hand is warranted when there is ankylosis other than 
favorable, and a 40 percent disability rating for the minor 
hand is only warranted with unfavorable ankylosis in any 
degree of palmar flexion or with ulnar and radial deviation. 
38 C.F.R. § 4.71(a), Diagnostic Code 5214.

Diagnostic Code 5213 provides for rating impairment of 
supination and pronation. It states that a disability rating 
of 30 percent for the minor hand is warranted only when the 
hand is fixed in supination or hyperpronation. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5213.

The March 2004 VA examination report shows that the Veteran 
reported pain and increasing weakness in the left wrist and 
hand. On examination, the left wrist had scars. Motion in 
volar flexion was to 30 degrees, dorsiflexion was to 35 
degrees, radial deviation was to 10 degrees, and ulnar 
deviation was to 10 degrees. Pronation was to 65 degrees and 
supination was to 60 degrees. Motions were taken to the point 
of onset of pain. There was no tenderness, warmth, or 
redness. There was mild swelling about the dorsum of the left 
wrist. X-ray images showed non-union of the navicular and 
degenerative joint disease of the wrist.

A March 2005 VA treatment note shows that the Veteran had 
flexion of the wrist to 45 degrees, extension limited to 10 
degrees and undefined restriction to radial/ulnar deviation.

A March 2007 VA examination report shows that the Veteran 
complained of left wrist pain, weakness, stiffness and 
fatigue. He denied swelling, heat or redness. He denied 
flare-ups. On physical examination, the Veteran had two 
healed scars located along the radial aspect of the wrist. 
The first scar was 5 cm in length by 3 mm in width. The 
second scar was located medially to the first scar and was 3 
cm in length. There was no pain on palpation of the scars. 
The scars were not adherent and there were no keloid 
formations, edema, erythema or tenderness involving the 
wrist. 

Range of motion with repetition (three times each): forearm 
supination bilaterally was to 30 degrees, bilateral forearm 
pronation was to 80 degrees. The Veteran complained of pain 
throughout the range of motion on the left. Left wrist 
dorsiflexion/extension was to 20 degrees with pain only at 
the end of the range of motion. Palmar flexion was to 32 
degrees. There was no pain on motion. Radial deviation was to 
20 degrees on the first two exercises and to 10 degrees on 
the third exercise with pain throughout the range of motion. 
Ulnar deviation was to 20 degrees with pain throughout the 
range. 

The examiner noted that there would be some decrease in the 
above ranges due to pain with repetitive use but that it 
would not be possible to quantify the exact limitation in 
degrees. However, he also noted there would be not additional 
limitation due to fatigue, weakness or incoordination. The 
Veteran had symmetrical strength when comparing the bilateral 
wrist flexors and extensors and had symmetrical hand grasping 
strength as well.

The evidence shows that the Veteran has significant 
disability from his left wrist injury in service. The 
disorder is currently rated at a 20 percent disability level 
for favorable ankylosis in 20 to 30 degrees of dorsiflexion. 
The March 2007 VA examination report shows the Veteran has 
dorsiflexion only to 20 degrees. After resolving the benefit 
of the doubt in favor of the Veteran under the provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the Veteran's 
left wrist symptoms more closely approximate the criteria for 
a 30 percent disability rating. However, there is no 
competent evidence showing that the Veteran has unfavorable 
ankylosis in any degree of palmar flexion or with ulnar or 
radial deviation in order to warrant a 40 percent disability 
rating.

The Veteran's representative argued at the May 2009 Board 
hearing that the notation in the March 2007 VA examination 
report regarding pain throughout the ranges of motion is 
tantamount to no functional range of motion under the DeLuca 
criteria and the provisions of 38 C.F.R. § 4.40 and 4.45.  
However, the Board notes that in the same examination report, 
the examiner noted that the Veteran had symmetrical strength 
of the wrist flexors, extensors and hand grasping in both the 
left extremity and the uninjured right extremity. Thus, the 
Board finds that even when considering the DeLuca criteria 
and the provisions of 38 C.F.R. §§ 4.40 and 4.45, there is no 
indication that the Veteran has functional impairment to more 
closely approximate the criteria of a 40 percent disability 
rating, which requires that the Veteran's wrist be ankylosed 
in an unfavorable position, also particularly in light of the 
fact that the Veteran has no diagnosis of left wrist 
ankylosis.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the Veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14. The VA examination 
reports show two asymptomatic scars. None of the competent 
evidence of record shows that these scars are tender, 
disfiguring, adhere to underlying tissue, or cause any 
limitation of motion. As the scars are entirely asymptomatic, 
a separate disability rating under the Diagnostic Codes 
applicable to scars (Diagnostic Code 7800-7805) is not 
warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings. The Veteran has not required frequent 
periods of hospitalization for his disabilities and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings. The 
Board does not doubt that limitation caused by left wrist 
pain has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that referral for a higher rating on an extra-schedular basis 
is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating of 30 percent, but no higher, for 
service-connected residuals, left wrist fracture, minor, is 
granted. To this extent, the appeal is granted.

REMAND

The Veteran alleges that he had hepatitis in service in 1977 
when he was in Korea. The record does not include any service 
treatment records (STRs) showing that the Veteran was 
diagnosed with hepatitis in service, but several STRs show 
that the Veteran consistently reports a history of having 
hepatitis in the service when he was in Korea.  

The record reflects also reflects that the Veteran currently 
has a diagnosis of hepatitis C. 

The Veteran asserts that his current hepatitis C is 
etiologically related to his active military service. 
Questions of diagnosis and etiology are within the province 
of trained medical professionals. Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994). As the Veteran is not shown to be other 
than a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The Board finds that a remand is necessary to obtain a 
medical opinion in this case.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received 
any VA, non-VA, or other medical 
treatment for his hepatitis C, that is 
not evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
Veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. Arrange for the Veteran to undergo a 
VA examination by a physician. The 
purpose of the examination is to 
determine if the Veteran's current 
Hepatitis C is related to his active 
military service, solely for the period 
from February 1977 to August 17, 1979, 
and not for the period from August 18, 
1979 to September 17, 1982 - the latter 
period being a term of dishonorable 
service for which VA benefits are not 
payable.  The following considerations 
will govern the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. As the Veteran's reported history 
of hepatitis in service is not 
sufficient in law to establish an 
in-service diagnosis, the examiner 
should evaluate all serological and 
clinical testing done both in 
service and shortly thereafter in an 
attempt to confirm an in-service 
diagnosis of hepatitis C.

d. From an examination of all 
available evidence, including the 
Veteran's VA claims folder and his 
service medical records and 
serological testing for the period 
in question, the examiner should 
determine if the Veteran's current 
hepatitis C disability is 
etiologically related to the 
hepatitis in service (ONLY if 
confirmed by the examiner), or the 
tattoos he received in service, or 
any other aspect of active military 
service, for the period from 
February 1977 to August 17, 1979, 
and not for the period from August 
18, 1979 to September 17, 1982 - the 
latter period being a term of 
dishonorable service for which VA 
benefits are not payable.  .

e. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

f. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. If the 
examiner cannot provide the 
requested opinion without resorting 
to mere speculation, he or she must 
so state and must explain why he or 
she cannot provide the opinion 
without resorting to mere 
speculation.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


